             Case 1:20-cv-00630-DAD-GSA Document 20 Filed 07/16/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11
          ALLEN HAMMLER,                        1:20-cv-00630-DAD-GSA-PC
12
                               Plaintiff,       FINDINGS AND RECOMMENDATIONS,
13                                              RECOMMENDING THAT THIS CASE BE
                    v.                          DISMISSED WITHOUT PREJUDICE FOR
14                                              PLAINTIFF’S FAILURE TO EXHAUST
          STATE OF CALIFORNIA, et al.,          ADMINISTRATIVE REMEDIES
15
                               Defendants.      OBJECTIONS, IF ANY, DUE WITHIN
16                                              FOURTEEN DAYS

17

18

19

20

21   I.       BACKGROUND
22            Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
23   with this civil rights action pursuant to 42 U.S.C. § 1983. On May 5, 2020, Plaintiff filed the
24   Complaint commencing this action. (ECF No. 1.) Plaintiff names ten defendants and claims
25   that his rights to medical care under the Eighth Amendment were violated when defendants
26   stopped giving him his usual medication and offered him other medications instead.
27            On July 1, 2020, the court issued an order requiring Plaintiff to respond and show cause
28   why this case should not be dismissed without prejudice for his failure to exhaust administrative

                                                     1
           Case 1:20-cv-00630-DAD-GSA Document 20 Filed 07/16/20 Page 2 of 4



 1   remedies before filing suit pursuant to the requirements of the Prison Litigation Reform Act of
 2   1995. (ECF No. 16.) On July 19, 2020, Plaintiff filed a response to the order. (ECF No. 19.) In
 3   his response Plaintiff does not discuss whether or not he exhausted his available remedies.
 4   Instead, Plaintiff argues that his case should be allowed to proceed because he is in imminent
 5   danger of serious harm.
 6   II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES
 7          Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with
 8   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
 9   confined in any jail, prison, or other correctional facility until such administrative remedies as
10   are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the
11   available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211, 127 S.Ct.
12   910 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). Exhaustion is
13   required regardless of the relief sought by the prisoner and regardless of the relief offered by the
14   process, Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819 (2001), and the exhaustion
15   requirement applies to all suits relating to prison life, Porter v. Nussle, 435 U.S. 516, 532, 122
16   S.Ct. 983 (2002). However, a prisoner may be excused from complying with the PLRA’s
17   exhaustion requirement if he establishes that the existing administrative remedies were
18   effectively unavailable to him. Albino v. Baca (Albino I), 697 F.3d 1023, 1031 (9th Cir. 2012).
19          If it appears clear on the face of the complaint that a plaintiff filed suit prematurely, the
20   case may be dismissed. Albino v. Baca (Albino II), 747 F.3d 1162, 1169 (9th Cir. 2014) (en
21   banc) (where failure to exhaust is clear from face of complaint, case is subject to dismissal for
22   failure to state a claim under Rule 12(b(6)); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.
23   2003) (“A prisoner’s concession to nonexhaustion is a valid ground for dismissal. . . .”)
24   (overruled on other grounds by Albino II, 747 F.3d at 1168-69); see also Nordstrom v. Ryan, 762
25   F.3d 903, 908 (9th Cir. 2014) (“Dismissal for failure to state a claim under § 1915A ‘incorporates
26   the familiar standard applied in the context of failure to state a claim under Federal Rule of Civil
27   Procedure 12(b)(6).’”) (quoting Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012)).
28   ///

                                                      2
            Case 1:20-cv-00630-DAD-GSA Document 20 Filed 07/16/20 Page 3 of 4



 1   III.    DISCUSSION
 2           The court previously found that Plaintiff’s allegations in the Complaint satisfied the
 3   imminent danger exception to the three strikes bar under 28 U.S.C. § 1915(g), because “the
 4   prison’s failure to provide [Plaintiff] with the correct medications caused ‘a chemical
 5   imbalance[which] itself [is] a physical injury.’” (ECF No. 9 at 2:9-15.) However, “§ 1915(g)
 6   concerns only a threshold procedural question,” (Id.), and Plaintiff is not excused from the
 7   exhaustion requirement because he qualified for the imminent danger exception to the “three
 8   strikes” rule, Jensen v. Knowles, 621 F.Supp.2d 921, 927 (E.D. Cal. 2008).            Prisoners are
 9   required to exhaust the available administrative remedies prior to filing suit. (Jones, 549 U.S. at
10   211.) Exhaustion is required regardless of the relief sought by the prisoner and regardless of the
11   relief offered by the process, Booth, 532 U.S. at 741, and the exhaustion requirement applies to
12   all suits relating to prison life, Porter, 435 U.S. at 532.
13           Plaintiff’s allegations in the Complaint describe events occurring at Corcoran State Prison
14   in Corcoran, California, from approximately March 4, 2020 until April 10, 2020. The Complaint
15   was filed less than a month later on May 5, 2020, causing an inference that Plaintiff could not
16   have exhausted his administrative remedies before filing this lawsuit. Plaintiff’s failure to
17   exhaust was therefore evident on the face of the Complaint. Plaintiff was ordered to show cause
18   why this case should not be dismissed without prejudice for failure to exhaust his remedies.
19   Plaintiff did not offer any evidence that he exhausted his remedies or that the exhaustion process
20   was not available to him before he filed suit. Under these facts this case can be dismissed, without
21   prejudice, for Plaintiff’s failure to exhaust remedies prior to filing suit.
22   IV.     CONCLUSION AND RECOMMENDATIONS
23           The court finds that Plaintiff failed to exhaust his available administrative remedies
24   before filing this case. Therefore, this case should be dismissed without prejudice.
25           Based on the foregoing, IT IS HEREBY RECOMMENDED that:
26           1.      This case be dismissed without prejudice based on Plaintiff’s failure to exhaust
27                   his available administrative remedies prior to filing suit; and
28           2.      The Clerk be directed to close this case.

                                                        3
           Case 1:20-cv-00630-DAD-GSA Document 20 Filed 07/16/20 Page 4 of 4



 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 3   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 4   written objections with the court.    Such a document should be captioned “Objections to
 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 6   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7   Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th
 8   Cir. 1991)).
 9
     IT IS SO ORDERED.
10

11      Dated:      July 16, 2020                         /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
